DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,939,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are narrower than those in U.S. Patent 10,939,219.
SN 16/88,713 (10,939,219)
SN 17/183,360
1. A method for audio reproduction of an audio signal by a playback device, the method comprising: receiving, by a 




Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent 10,939,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 10,939,219.
SN 16/88,713 (10,939,219)
SN 17/183,360
2. The method of claim 1, wherein the audio signal is a center channel audio signal.
2. The method of claim 1, wherein the audio signal is a center channel audio signal.



Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent 10,939,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 10,939,219.
SN 16/88,713 (10,939,219)
SN 17/183,360
3. The method of claim 1, further comprising receiving a plurality of other audio signals for a front left speaker, a front right speaker, a back left speaker, and a back right speaker.
3. The method of claim 1, further comprising receiving a plurality of other audio signals for a front left speaker, a front right speaker, a back left speaker, and a back right speaker.




Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent 10,939,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 10,939,219.
SN 16/88,713 (10,939,219)
SN 17/183,360
4. The method of claim 1, wherein the audio signal location information corresponds to Cartesian x-y coordinates relative to the reference screen.
4. The method of claim 1, wherein the audio signal location information corresponds to Cartesian x-y coordinates relative to the reference screen.



Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent 10,939,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 10,939,219.
SN 16/88,713 (10,939,219)
SN 17/183,360
5. The method of claim 1, wherein the audio signal location information corresponds to a percentage of screen dimensions relative to the reference 





Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent 10,939,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 10,939,219.
SN 16/88,713 (10,939,219)
SN 17/183,360
6. The method of claim 1, wherein the display screen is a single display screen, wherein the audio signal is rendered within the single display screen.
8. The method of claim 1, wherein the display screen is a single display screen, wherein the audio signal is rendered within the single display screen.



Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent 10,939,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 10,939,219.
SN 16/88,713 (10,939,219)
SN 17/183,360

9. A non-transitory computer readable medium storing a computer program that, when executed by the processor, controls an apparatus to execute the method of claim 1.



Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent 10,939,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 10,939,219.
SN 16/88,713 (10,939,219)
SN 17/183,360
12. The method of claim 1, wherein the audio signal is an audio object 15signal.
10. The method of claim 1, wherein the audio signal is an audio object 15signal.




Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent 10,939,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 10,939,219.
SN 16/88,713 (10,939,219)
SN 17/183,360

11. The method of claim 1, wherein the audio signal is one of a plurality of audio signals, wherein the location metadata includes a plurality of identifiers and a plurality of audio signal location information, and wherein each of the plurality of identifiers and the 20plurality of audio signal information respectively corresponds to each of the plurality of audio signals.



Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent 10,939,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 10,939,219.
SN 16/88,713 (10,939,219)
SN 17/183,360
16. The method of claim 1, wherein the location metadata includes timing information, wherein the timing information corresponds to an elapsed time for the audio 25signal.
12. The method of claim 1, wherein the location metadata includes timing information, wherein the timing information corresponds to an elapsed time for the audio 25signal.




Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,939,219. This is a statutory double patenting rejection.
SN 16/88,713 (10,939,219)
SN 17/183,360
8. A playback apparatus, the playback apparatus comprising: a first receiver for receiving an audio signal and location metadata, wherein the location metadata 





14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 10,939,219. This is a statutory double patenting rejection.
SN 16/88,713 (10,939,219)
SN 17/183,360
9. The playback apparatus of claim 8, further comprising: a plurality of speakers that is configured to output, at a second location within the display screen, the audio signal rendered by the processor.
14. The playback apparatus of claim 13, further comprising: a plurality of speakers that is configured to output, at a second location within the display screen, the audio signal rendered by the processor.



Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,939,219. This is a statutory double patenting rejection.
SN 16/88,713 (10,939,219)
SN 17/183,360
10. The playback apparatus of claim 8, wherein the audio signal is a center channel audio signal.
15. The playback apparatus of claim 13, wherein the audio signal is a center channel audio signal.



16 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,939,219. This is a statutory double patenting rejection.
SN 16/88,713 (10,939,219)
SN 17/183,360
11. The playback apparatus of claim 8, wherein the audio signal location information corresponds to Cartesian x-y coordinates relative to the reference screen.
16. The playback apparatus of claim 13, wherein the audio signal location information corresponds to Cartesian x-y coordinates relative to the reference screen.




Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10,939,219. This is a statutory double patenting rejection.
SN 16/88,713 (10,939,219)
SN 17/183,360
3. The method of claim 1, further comprising receiving a plurality of other audio signals for a front left speaker, a front right speaker, a back left speaker, and a back right speaker.
19. The playback apparatus of claim 13, further comprising receiving a plurality of other audio signals for a front left speaker, a front right speaker, a back left speaker, and a back right speaker.



20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 10,939,219. This is a statutory double patenting rejection.
SN 16/88,713 (10,939,219)
SN 17/183,360
12. The method of claim 1, wherein the audio signal is an audio object 15signal.
20. The playback apparatus of claim 13, wherein the audio signal is an audio object 15signal.




Claim 21 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,939,219. This is a statutory double patenting rejection.
SN 16/88,713 (10,939,219)
SN 17/183,360
15. The method of claim 1, wherein the audio signal is one of a plurality of audio signals, wherein the location metadata includes a plurality of identifiers and a plurality of audio signal location information, and wherein each of the plurality of identifiers and the 20plurality of audio signal information respectively 




Claim 22 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 10,939,219. This is a statutory double patenting rejection.
SN 16/88,713 (10,939,219)
SN 17/183,360
16. The method of claim 1, wherein the location metadata includes timing information, wherein the timing information corresponds to an elapsed time for the audio 25signal.
22. The playback apparatus of claim 13, wherein the location metadata includes timing information, wherein the timing information corresponds to an elapsed time for the audio 25signal.





Claim Objections
3.	Claims 6, 7 are objected to as being dependent upon a rejected base claim under nonstatutory double patenting. Claims 6 and 7 will be allowable if the rejected base claim under nonstatutory double patenting is overcome. 



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ASSAD MOHAMMED/Examiner, Art Unit 2651

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651